     4:04-cr-00811-TLW     Date Filed 11/10/20     Entry Number 505    Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:04-cr-00811-TLW-4

       v.
                                                              Order
 David Troy III



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. The Court’s

prior order on this motion, filed August 19, 2020, provided a detailed explanation of

the factual and legal background of this case. ECF No. 498. The Court incorporates

that discussion here.

      As a brief summary, the Court concluded that Defendant is eligible for a First

Step Act reduction. His recalculated statutory sentencing range on Count 1 is 5 to 40

years, followed by at least 4 years of supervised release. As discussed in detail in the

prior order, his ultimate Guidelines range is now 121 to 151 months (30/III), followed

by 4 to 5 years of supervised release. However, the Court notified the parties that it

was considering an upward variance from that range based on the facts set forth in

the Presentence Investigation Report. Defendant then filed a supplemental brief that

reiterates and expands on the arguments set forth in his prior briefs. ECF No. 500.

      In considering whether or how much to reduce Defendant’s sentence, the Court

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. The Court has also carefully

                                           1
     4:04-cr-00811-TLW     Date Filed 11/10/20   Entry Number 505      Page 2 of 7




considered the arguments he raises in his briefs, including (1) the length of his prior

sentences; (2) his age when he committed his most serious prior offense (an assault

that he committed when he was 17 years old); (3) that this prior assault offense would

not result in an adult conviction if it were committed today; (4) how his brain

development may have impacted that assault offense; (5) that the Guidelines already

account for the violence associated with the instant offense; (6) that his current

sentence was incorrect when imposed and should be corrected; (7) that his current

sentence creates an unwarranted sentencing disparity with those convicted of similar

conduct today; (8) that nothing in his history or characteristics warrants an upward

variance; (9) that he has already served 178 months on this offense, so the public has

been protected from him for almost 15 years; (10) that his current age reduces the

likelihood of recidivism; (11) that a Guidelines sentence would be just punishment

that would promote respect for the law; and (12) that an upward variance would not

give him credit for his cooperation. Having carefully considered these factors, the

Court concludes that a sentence reduction is not warranted in this case.

      The facts of this case bear repeating.

      Defendant—a drug dealer in his own right—and others devised a well-thought-

out plot to commit an armed robbery of another drug dealer. This was not a spur-of-

the-moment idea.     They rented a vehicle and outfitted it with a blue light to

impersonate law enforcement.1 With their newly outfitted vehicle, they located the



1They originally planned to rent a Ford Crown Victoria—a vehicle frequently used
by police as a patrol car. But one was not available, so they settled for a large Buick.


                                           2
    4:04-cr-00811-TLW      Date Filed 11/10/20   Entry Number 505     Page 3 of 7




intended victim, pulled in behind him, and activated the blue light. The victim,

presumably believing that it was law enforcement behind him, pulled over.

      As Defendant—who was armed with a 9mm pistol—and others were

approaching the victim’s vehicle, another accomplice also approached the victim and

showed him a badge. Defendant unsuccessfully attempted to open the locked door to

restrain the victim. He thought he saw the victim reaching for a weapon. Defendant

then shot twice at the robbery victim from close range. One of the bullets struck the

victim in the head, entering his left cheek. The bullet then traveled through his

tongue and right jugular vein. It exited the right side of his neck. Defendant and his

accomplices immediately fled the scene, leaving the victim bleeding profusely, with

no concern other than avoiding being caught.

      Once law enforcement and emergency personnel arrived on scene, the victim

was life-flighted to the hospital. He was fortunate to survive the shooting, though he

suffered significant injuries. As a result of being shot in the head, he has gunshot

wound scars on his face and the right side of his neck. He sustained damage to his

tongue. He had a C2 neck fracture caused by the bullet with laceration to his right

internal jugular vein. He had to undergo a stent placement in his jugular vein. He

had some residual difficulty with taste, right facial numbness, and an eyelid injury.

He also suffered significant pain. He has PTSD as a result of the shooting. He also

incurred substantial medical bills.

      As to the facts, there is no question that Defendant shot with the intent to kill

the victim. He fired twice at the victim’s head from close range, hitting him with one



                                          3
     4:04-cr-00811-TLW     Date Filed 11/10/20   Entry Number 505      Page 4 of 7




bullet and causing severe, life-threatening injuries. Again, the victim was fortunate

to survive the shooting. These facts alone warrant a substantial sentence. Defendant

is clearly violent and a danger to the public.

      This case is also far from Defendant’s first brush with the law. His prior record

weights against a sentence reduction. He has a lengthy criminal record and at least

one prior conviction for violent conduct. That conviction involved him assaulting the

victim with a brick, resulting in a charge for Assault With Intent to Kill and a plea to

Assault With Deadly Weapon Inflicting Serious Injury. Defendant argues that he

was only 17 years old at the time of that offense and he cites research about brain

development to support the implied proposition that he has aged out of that type of

violent conduct. But that argument is not persuasive. The conduct in that case was

violent.   The conduct in his current federal case was extremely violent, and he

committed this conduct when he was 32 years old. Two significant acts of violence

warrant a significant punishment to provide adequate deterrence and protect the

public.

      Defendant also argues that the violent conduct in this case is already factored

into the Guidelines calculation, primarily through application of a six-level

enhancement due to the victim sustaining permanent or life-threatening bodily

injury. While accurate, the Court concludes that the Guidelines, including the six-

level enhancement, fail to adequately address the egregious conduct in this case,

particularly when coupled with his criminal history. The Court also notes that this

was very nearly a murder case. Again, the Court finds that Defendant shot the victim



                                           4
     4:04-cr-00811-TLW     Date Filed 11/10/20   Entry Number 505      Page 5 of 7




from close range with the intent to kill him and he was fortunate to survive the

shooting.

        The Court also notes the process that occurred after Defendant pled guilty.

The Government chose to allow him to cooperate against other co-conspirators, which

is their prerogative. He did so. At sentencing, he was facing an original Guidelines

range of 382 to 447 months. The Government filed a § 5K1.1 motion asking the Court

to reduce his sentence based on the substantial assistance he provided against others.

The Court granted a four-level reduction, which reduced his Guidelines range to 235

to 293 months. The Court imposed a 276-month (23-year) sentence. At the time the

Court imposed this 23-year sentence, it had no expectation that, years later, there

would be a change in the law that provides for a possible reduction. That 23-year

sentence is still appropriate today when applying the § 3553(a) factors.

        The Court has carefully considered Defendant’s arguments as set forth above.

But for the reasons stated, the Court concludes that a reduction is not warranted

here.   His current sentence, which includes a reduction for his cooperation, is

appropriate when considering the facts of this case. After considering the facts of this

case and the reasons set forth above, the Court concludes that a sentence less than

23 years would be inadequate. It is an appropriate sentence for this violent conduct,

first the highly-orchestrated attempted robbery itself, and then shooting the victim

in the head. Defendant also has a prior conviction for violent conduct on his record.

Whether the Court’s decision is viewed as an upward variance from the amended

Guidelines range, a limitation on a First Step Act reduction after consideration of the



                                           5
       4:04-cr-00811-TLW     Date Filed 11/10/20   Entry Number 505      Page 6 of 7




§ 3553(a) factors, or an outright discretionary denial under § 404(c) of the First Step

Act, the bottom line is that a sentence within the amended range of 121 to 151 months

is not sufficient in this case. See United States v. Savillon-Matute, 636 F.3d 119, 124

(4th Cir. 2011).

         The facts that his statutory and Guidelines ranges would be different today

and that he would no longer be a career offender do not provide a persuasive basis for

a reduction in light of his serious, violent conduct in this case. If the current statutory

and Guidelines ranges had been in place at the time of the original sentencing, after

considering the § 3553(a) factors, the Court would have varied upward to impose the

same sentence that it did originally on this defendant or any other defendant who

committed similar conduct with a similar criminal background. Section 404(c) of the

First Step Act also provides that “[n]othing in this section shall be construed to

require a court to reduce any sentence pursuant to this section.”

         For these reasons, the Court concludes that the current sentence of 276 months

(23 years) is sufficient, but not greater than necessary, to comply with the purposes

of sentencing. Accordingly, no reduction is warranted and his motion, ECF No. 482,

is therefore DENIED.

         IT IS SO ORDERED.2

                                          s/ Terry L. Wooten
                                          Terry L. Wooten
                                          Senior United States District Judge

November 10, 2020
Columbia, South Carolina


2   In light of this order, the remaining outstanding motion in this case, ECF No. 475,

                                            6
    4:04-cr-00811-TLW    Date Filed 11/10/20   Entry Number 505   Page 7 of 7




is terminated as MOOT.


                                        7
